Citation Nr: 1728606	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  10-35 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected status-post cholecystectomy and endoscopic retrograde cholangiopancreatography (ERPC) with stone removal, excluding the period during which a temporary 100 percent rating was in effect, from January 6, 2010, to March 31, 2010.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected scar, associated with status-post cholecystectomy and ERPC with stone removal.

3.  Entitlement to an initial rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran has unverified active service from January 1996 to April 1996, verified service from February 2004 to March 2005, unverified service from September 2005 to October 2005, and has Reserve service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2008 and November 2008 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The March 2008 rating decision granted service connection for status-post cholecystectomy and ERPC with stone removal and its associated scar, and assigned both initial 10 percent ratings.  The November 2008 rating decision granted service connection for PTSD and assigned the same an initial 50 percent rating.   

A May 2010 rating decision granted a temporary 100 percent rating for the Veteran's status-post cholecystectomy and ERPC with stone removal during the period dated from January 6, 2010, to March 31, 2010, under 38 C.F.R. § 4.29 (2016).  A March 2015 rating decision granted an initial 70 percent rating for the Veteran's PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran, in a June 2007 VA Form 21- 4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, identified RMG Clinic and Swedish Covenant Hospital, in the same authorization form, as sources of relevant private treatment records for his status-post cholecystectomy and ERPC with stone removal.  The Veteran did not issue a separate authorization form, complete with the clinic's address, for RMG Clinic, despite the AOJ's June 2007 request for such.  On remand, the AOJ should again seek the Veteran's authorization to obtain his private treatment records for RMG Clinic. 

The Veteran most recently underwent VA examinations of his service-connected 
status-post cholecystectomy and ERPC with stone removal, with associated scar, and PTSD, in May 2015.  It does not appear that the AOJ issued a Supplemental Statement of the Case (SSOC) that adjudicated the Veteran's claims considering the results of such examinations.  The AOJ issued a June 2010 Statement of the Case (SOC), and lay statements from the Veteran and his wife, as well as updated VA treatment records, and the May 2015 VA examination reports, were later associated with the record.  On remand, the AOJ should issue the Veteran an SSOC as to the issues on appeal. 

As noted, the Veteran was most recently examined by VA in May 2015, more than two years prior.  While the Veteran's representative, in his May 2017 brief, did not assert that the Veteran's disabilities had worsened since the May 2015 VA examinations; considering the time that will pass in conducting the development directed herein, on remand, the AOJ should afford the Veteran new VA examinations to ensure that the Board will be able to properly adjudicate the severity of his disabilities on appeal when the claims file is returned.  
 
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and inform him that his June 2007 VA Form 21- 4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, identifying RMG Clinic, as a source of relevant private treatment records for his status-post cholecystectomy and ERPC with stone removal, did not contain an address and was not separate from his authorization form for the Swedish Covenant Hospital.  Provide him a VA Form 21- 4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, and request that he complete and submit such in order to obtain such private treatment records. Advise him that he may supplement the record with any outstanding relevant private treatment records if he so chooses.  Obtain and associate with his claims file any identified and authorized private treatment records.  Any and all responses, including negative responses, must be properly documented in the claims file. If a negative response is received from any facility, the Veteran must be duly notified and provided an opportunity to submit such records.

2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity, including functional effects, of his service-connected status-post cholecystectomy and ERPC with stone removal, with associated scar.  The examiner should note all relevant pathology and conduct all appropriate tests.  If a separate scar examination is necessary, the AOJ should ensure to schedule the Veteran for an additional VA scar examination. 

3.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity, including functional effects, of his service-connected PTSD.  The examiner should note all relevant pathology and conduct all appropriate tests.

4.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, to include all appropriate diagnostic codes.  If any action remains adverse to the Veteran, provide him and his representative with a SSOC and allow him an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




